Citation Nr: 1514263	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-06 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for sarcoidosis, due to exposure to environmental pollutants, to include Agent Orange, asbestos, and jet fuel. 


REPRESENTATION

Appellant represented by:	Adam Bond, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from January 1964 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for sarcoidosis due to exposure to Agent Orange and/or asbestos.  

In February 2015, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his sarcoidosis is likely related to active service.


CONCLUSION OF LAW

Sarcoidosis was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  As the Veteran's claim is being granted herein, there would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist the Veteran. 

II. Factual Background and Analysis

The Veteran contends that his sarcoidosis was caused by his exposure to environmental pollutants in active service, to include Agent Orange, asbestos, and jet fuel.

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Regarding existence of current disability, review of the record reveals private and VA treatment records showing that the Veteran has sarcoidosis.  With regard to environmental pollutant exposure, the Veteran contends that in service, he served aboard an aircraft carrier (USS Oriskany) and that working on the flight deck caused him to be exposed to JP4 and JP5 jet fuel and fumes and other agents used as war weapons.  He also contends he was exposed to asbestos while aboard the USS Oriskany.  The Board notes that the Veteran is competent to testify regarding exposure to jet fuel and other environmental agents.  Further, service records confirm that the Veteran served aboard the USS Oriskany and that his military occupational specialty was listed as "ADJ-6410" (aviation machinist's mate).  

With regard to a relationship between the Veteran's sarcoidosis, the Board notes there are both VA and private medical opinions regarding such a relationship.  First, in a letter dated in July 2012, the Veterans treating private physician, Dr. Coutu, noted review of a CDC report and other literature, and opined that it was as likely as not that the Veteran's service was a contributing factor to his development of both sarcoidosis.  

On a VA examination in January 2013, the examiner opined that it was less likely than not that the Veteran's sarcoidosis was related to his military service.  For rationale, it was noted that the Veteran developed symptoms of sarcoidosis 20+ years after his discharge from service, that sarcoidosis was not one of the presumptive conditions associated with Agent Orange, and that there was no presumption of sarcoidosis and asbestos exposure.  The VA examiner found that the etiology of sarcoidosis was unknown, and that one could not conclusively state that the Veteran's sarcoidosis was related to military service and claimed asbestos exposure.

In a report of a VA examination dated August 6, 2013, it was noted that the Veteran was diagnosed with sarcoidosis in early 2000, and that he was treated by Dr. Coutu for sarcoidosis.  It was also noted that in service, onboard a ship, the Veteran got planes ready, was exposed to JP-4, was on the flight deck for 12 to 14 hours at a time, and was exposed to exhaust from jets.  He also reported his sleeping quarters and the bathrooms had mold and mildew.  The examiner opined that the Veterans sarcoidosis was at least as likely as not incurred in or caused by service.  For rationale, the VA examiner indicated that the Veteran reported he was exposed to mold and mildew and industrial dusts that would be found on an aircraft carrier, and that although the cause of sarcoidosis is not known, based on the Veteran's history and exposure to these irritants, it was more likely than not that his service in the Navy was the catalyst that triggered his development of sarcoidosis.  

Thereafter, on August 23, 2013, a VA physician reviewed the records and literature, and opined that it would be difficult to determine without resorting to speculation whether the Veteran's sarcoidosis was a result of his service or exposure to pollutants while working as a truck drive or construction worker.  

As set forth above, the Board notes that there are competent medical opinions both favorable and unfavorable as to a link between the Veteran's sarcoidosis and active service.  Thus, the competent medical evidence is in relative equipoise as to whether his sarcoidosis is related to active service.  Accordingly, in resolving reasonable doubt in the Veteran's favor, service connection for sarcoidosis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for sarcoidosis is granted.





____________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


